Title: Vice Consul Hersant to James Madison, 22 June 1830
From: Hersant, Vice Consul
To: Madison, James


                        
                            
                                Respected Sir,
                            
                            
                                
                                    New York,
                                
                                22d. June 1830.
                            
                        
                        
                        My most excellent friend and patron, the Baron Hyde de Neuville, has transmitted to me two pamphlets which he
                            begs you to accept, and which, I hasten to forward to you, here inclosed.
                        Also, you will find within this letter a communication from Madame de Neuville to Mrs. Maddison to whom I beg
                            you to hand it, and to present my most respectful compliments.
                        I seize with pleasure this opportunity to pray you to accept the new assurances of the very high
                            consideration with which I have the honor to be, Respected Sir, Your most humble and obedient Servant.
                        
                            
                                C: Hersant
                            
                        Vice Consul of France
                    